 
EMPLOYMENT AGREEMENT
 
 
    THIS AGREEMENT, dated as of January 1, 2008, by and between RICHARD Q.
STIFEL, hereinafter referred to as “Executive,” and lst SOURCE CORPORATION, an
Indiana corporation, hereinafter referred to as “Employer,”
 
    WHEREAS, Executive is currently employed as the Executive Vice President,
Loan Services Group and Chief Credit Officer of Employer’s subsidiary,
1st Source Bank, hereinafter referred to as “Bank,” pursuant to the terms of
that certain Employment Agreement dated as of April 16, 1998; and
 
    WHEREAS, Employer desires to assure the continued service of Executive, and
Executive is willing to provide such service on the terms and conditions
specified herein.
 
    NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, Employer and Executive hereby agree as
follows:


1.    Employment Position.  The parties agree that the employment of Executive
by Employer shall continue for the term referred to in Section 2.  Employer
agrees to continue the employment of Executive in a senior officer position for
Bank with the same title referenced above.  Executive shall devote his full time
during business hours to the performance of his duties hereunder and shall at
all times use his best efforts to promote the best interests of
Employer.  Executive shall report to the Chief Executive Officer, or such other
senior executive officer of Employer or Bank, as the Chief Executive Officer of
Employer, the Chairman of the Board, or the Board of Directors (“Board”) shall
direct.


2.    Term.  The term of this Agreement shall be from the date hereof until
December 31, 2008, unless terminated sooner in accordance with Section 5 or
Section 6 hereof, provided, however, that the term shall be automatically
extended for an additional year on January 1, 2009 and on January 1 of each year
thereafter, unless either party hereto gives written notice of an intention not
to extend this Agreement (a “Non-Renewal Notice”) on or before September 30 of
the then current year, in which case no further automatic extension shall occur
and the term of this Agreement shall end on December 31 of such year.

 
3.  
Compensation and Benefits.



(a)           Base Salary.  Executive shall be paid a base salary  of Two
Hundred Forty-Five Thousand, Two Hundred Six Dollars ($245,206) per annum, with
such increases thereafter as may be determined by Employer (the “Base Salary”).


(b)           Incentive Compensation.  In addition to amounts paid to Executive
as salary and for other benefits, Executive will participate in Employer’s
Executive Incentive Plan at a “partnership” rate of 20% of Base Salary for
purposes of determining awards under the Plan. All amounts awarded are subject
to the terms and conditions of the Plan.
 
 
-1-

--------------------------------------------------------------------------------



 
(c)           Benefit Plans.  During the term of this Agreement, Executive shall
be entitled to participate, at a level commensurate with his position, in all
benefit plans Employer presently has or hereafter adopts for its officers or
employees, including (without limitation) directors and officers liability
insurance, pension, profit sharing, stock option or any group life or health
insurance, hospitalization or other similar plans, any eligibility or waiting
periods to be waived to the extent feasible.


(d)           Life Insurance.  Executive will be entitled to term life insurance
coverage for the benefit of Executive, his family or estate as he may direct
provided under the terms of the group policy offered to all employees, except
that Employer will pay Executive’s portion of the cost thereof.


(e)           Club Membership.  A club membership will be provided by Employer
for Executive to at least one country club and to one club in downtown South
Bend, Indiana, with the initiation fees, monthly fee and appropriate business
related expenses paid by Employer.
 
4.    Disability.  In the event that this Agreement is terminated by reason of
Executive’s Disability, Executive will participate in the Employer’s disability
compensation programs, including any salary continuance plan in effect at that
time for officers or executives of Employer.  In addition, Executive will
receive the following separation payments:  (a) a lump-sum payment, payable
within thirty (30) days following his termination, equal to six times his then
monthly Base Salary amount; and (b) six (6) monthly installment payments, each
installment payment equal to his then monthly Base Salary amount, commencing on
the first day of the seventh month following the month in which Executive’s last
day of employment occurs and continuing on the first day of the immediately
succeeding five (5) months.  For purposes of this Agreement, “Disability” means
Executive’s inability by reason of illness or other physical or mental
impairment to perform the duties required by his employment for any consecutive
one hundred eighty (180) day period, provided that written notice of any
termination for Disability shall have been given by Employer to Executive prior
to the full resumption by him of the performance of such duties.

 
5.           Termination by Employer; Death or Disability.


(a)           With Cause.  In the event the Board determines that Executive is
guilty of gross dereliction of duty or of fraud or dishonesty in connection with
the performance of his duties under this Agreement, the Board may terminate the
Executive’s Employment, such termination to be effective thirty (30) days after
the Board gives written notice to Executive setting forth with specificity the
reason or cause for terminating the Executive’s employment. In such event, the
compensation and other benefits provided for in this Agreement shall terminate
on the date specified by the Board in the written notice of termination
delivered to Executive.

 
-2-

--------------------------------------------------------------------------------


 
(b)           Without Cause.  If Employer shall discharge Executive from his
employment hereunder for any reason other than one set forth in Section 5(a), or
if it shall be determined by a court of competent jurisdiction that the
discharge under Section 5(a) was not justified, the Executive’s employment shall
end as of the date of such discharge by Employer, provided however, that
Executive shall receive the following separation payments:  (i) a lump sum
payment, payable within thirty (30) days following the date of such discharge,
equal to six (6) times his then monthly Base Salary amount; and (ii) six (6)
monthly installment payments, each installment payment equal to such monthly
Base Salary amount, commencing on the first day of the seventh month following
the month in which Executive’s last day of employment occurs, and continuing on
the first day of each immediately succeeding month for the next five (5) months.


(c)           Death.  This Agreement shall terminate in the event of the death
of Executive.  In such event, Executive’s estate or his designee shall be
entitled to the death benefits provided in Section 3(d) of this Agreement.


6.           Termination By Executive.  Executive may, at any time upon written
notice to Employer, immediately terminate his employment for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean (i) breach of this
Agreement by Employer in any material respect, (ii) any material adverse change
in Executive’s status or position as the Executive Vice President, Loan Services
Group and Chief Credit Officer of Bank, including, without limitation, as a
result of a material diminution of his duties or responsibilities, (iii) any
removal of Executive from, or any failure to reappoint or re-elect him to, any
such position (except in connection with the termination of his employment
pursuant to Section 4 or Section 5(a), or Section 5(c), or by him for other than
Good Reason); or (iv) any material change in the geographic location at which
Executive must perform his duties under this Agreement.


(a)           If such termination does not follow a Change in Control of
Employer or Bank, Executive shall receive the following separation
payments:  (i) a lump sum payment, payable within thirty (30) days following his
termination, equal to six (6) times his then monthly Base Salary amount, and
(ii) six (6) monthly installment payments, each installment payment equal to
such monthly Base Salary amount, commencing on the first day of the seventh
month following the month in which Executive’s last day of employment occurs and
continuing on the first day of each immediately succeeding month for the next
five (5) months.  This provision shall survive and remain operative so long as
Executive remains employed by Employer, notwithstanding any expiration of the
term or after delivery of a Non-Renewal Notice as provided in Section 2 of this
Agreement.


(b)           If such termination occurs within one (1) year after a Change in
Control of Employer or Bank, then as severance pay and in lieu of any further
compensation for periods subsequent to the effective date of such termination,
Executive shall receive, within thirty (30) days following such termination, an
amount in cash equal to 2.99 times his “annualized includable compensation for
the base period” (as defined in Section 280G(d)(1) of the Internal Revenue Code
of 1986, as amended (the “Code”)).

 
-3-

--------------------------------------------------------------------------------


 
 
(c)           Each of the events specified in the following clauses (i)
through (iii) of this Section 6(c) shall be deemed a “Change in Control”:
 
(i)           any third person, including a “group” within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, shall become the
beneficial owner of 50% or more of the combined voting power of the then
outstanding voting securities of Employer entitled to vote for the election of
the Board of Directors of Employer;


(ii)           as a result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets or
contested election, or combination of the foregoing, the persons who were
directors of Employer shall cease to constitute a majority of such Board of
Directors; or


(iii)           the shareholders of Employer shall approve an agreement
providing a sale or other disposition of all or substantially all the assets of
Employer.


Despite any other provision in this Section 6(c) to the contrary, an event shall
not constitute a Change in Control if it does not constitute a change in the
ownership or effective control, or in the ownership of a substantial portion of
the assets of Employer within the meaning of Section 409A(a)(2)(A)(v) of the
Code and its interpretive regulations.


(d)           If as of the date his employment terminates, Executive is a “key
employee” within the meaning of Section 416(i) of the Code, without regard to
paragraph 416(i)(5) thereof, and Employer has stock that is publicly traded on
an established securities market or otherwise, then any payments that would
constitute deferred compensation payments otherwise payable because of
employment termination will be suspended until, and will be paid to Executive
on, the first day of the seventh month following the month in which Executive’s
last day of employment occurs.  For purposes of this subsection 6(d), “deferred
compensation” means compensation provided under a nonqualified deferred
compensation plan as defined in, and subject to, Section 409A of the Code.


7.           Assignment.  This Agreement is a personal contract, and the rights
and interest of Executive hereunder may not be sold, transferred, assigned,
pledged or hypothecated.  Except as otherwise may be herein expressly provided,
this Agreement shall inure to the benefit of and be binding upon Employer and
its successors and assigns.


8.  
  Amendment.  This Agreement may be amended only by a written instrument signed
by the parties hereto after approval by either the Board or Executive Committee
of Employer.

 
 
-4-

--------------------------------------------------------------------------------



 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Indiana.


10.         Fees and Expenses.  If a dispute arises regarding the interpretation
or enforcement of this Agreement and Executive obtains a final judgment in his
favor in a court of competent jurisdiction or his claim is settled by Employer
prior to the rendering of a judgment by such a court, all reasonable legal fees
and expenses incurred by Executive in seeking to obtain or enforce any right or
benefit provided for in this Agreement or otherwise pursuing his claim shall be
paid by Employer, to the fullest extent permitted by law.


11.          Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by the parties hereto.  No waiver by any party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement supersedes the
prior agreement between the parties.
 
12.  
Restrictive Covenants.  In order to induce Employer to enter into this
Agreement, Executive hereby agrees as follows:

 
(a)          Executive shall not divulge or furnish any trade secrets (as
defined in IND. CODE §24-2-3-2) of Employer or any confidential information
acquired by him while employed by Employer concerning the policies, plans,
procedures or customers of Employer to any person, firm or corporation, other
than Employer or with its prior written consent, or use any such trade secret or
confidential information directly or indirectly for Executive’s own benefit or
for the benefit of any person, firm or corporation other than Employer, as such
trade secrets and confidential information are confidential and shall at all
times remain the property of Employer.


(b)          For a period of twenty-four (24) months after the effective date of
termination of Executive’s employment hereunder for reasons other than those set
forth in Sections 5(b) and 6(a) of this Agreement, Executive shall not, directly
or indirectly, provide banking or bank-related services to, or solicit the
banking or bank-related business of, any customer of Employer at the time of
such provision of services or solicitation which Executive served either alone
or with others while employed by Employer within the geographic region or
regions in which retail, full-service branches of Bank or any affiliate of Bank
are located, or assist any actual or potential competitor of Employer to provide
banking or bank-related services to, or solicit the banking or bank-related
business of, any such customer in any such area, and Executive shall not,
directly or indirectly, as principal, agent, or trustee, or through the agency
of any corporation, partnership, trade association, agent or agency, engage in
any banking or bank-related business or venture which competes with the business
of Employer as conducted during Executive’s employment by Employer within such
area; provided, however, that Executive may own not more than five percent of
the voting securities of any entity providing banking or bank-related services
within such area if the voting securities of such entity are traded on a
national securities exchange or quoted on a national interdealer quotation
system.

 
-5-

--------------------------------------------------------------------------------


 
(c)          Executive acknowledges that any violation of this Section 12 would
cause irreparable harm to Employer, that damages for such harm would be
incapable of precise measurement and that, accordingly, Employer would not have
an adequate remedy at law to redress the harm caused by such
violation.  Therefore, Executive agrees that, in addition to any other remedy,
Employer shall be entitled to immediate (i.e., without prior notice) preliminary
and final injunctive relief to enjoin and restrain any violation of this
Section 12.


If Executive’s employment is terminated during the term for reasons set forth in
Sections 5(b) or 6(a) of this Agreement, Executive shall have no obligations to
Employer with respect to non-solicitation and non-competition under this
Section 12.  Executive’s obligations with respect to trade secrets and
confidential information as described in Section 12(a) shall survive any
termination of the employment of Executive regardless of the reason(s) for such
termination.

13.           Certain Additional Payments by Employer.


(a)           In the event that Section 280G of the Code is determined to apply
to the payments to be made by Employer to Executive under this Agreement or
other compensation or benefit programs, and in the event any excise tax (“Excise
Tax”) that may be imposed by Section 4999 of the Code becomes payable by
Executive because of any of the payments made to Executive under this Agreement
or otherwise, Employer will pay to Executive an additional amount (“Gross-up
Payment”) at least 60 days prior to the due date for payment of the Excise
Tax.  The Gross-up Payment shall be in an amount such that, after payment by
Executive of all taxes (including, without limitation, all income and employment
tax and Excise Tax and treating as a tax the disallowance of any deduction of
Executive by virtue of the inclusion of the Gross-up Payment in Executive’s
adjusted gross income) and interest and penalties with respect to such taxes
imposed upon the Gross-up Payment, Executive retains an amount equal to the
Excise Tax.  Employer shall notify Executive of its determination of the amount
of payments under this Agreement subject to the Excise Tax (which determination
shall be made by an accounting firm selected by Employer) and shall provide
Executive with a receipt for the Excise Tax paid.  Executive shall report the
amount indicated in Employer’s notice as the amount subject to the Excise Tax on
Executive’s Federal income tax return.


(b)           If, for any reason, the Internal Revenue Service or any other
taxing authority proposes an adjustment to the amount of Excise Tax due with
respect to any payments or with respect to any additional amounts received by
Executive pursuant to this Agreement, Executive will notify Employer immediately
of such proposed adjustment and shall give Employer the right to contest such
proposed adjustment on Executive’s behalf; provided, however, that Executive may
pay such claim if Employer does not take any action prior to the time such
payment is due.  Employer shall bear and pay directly all costs related to or
associated with any contest, regardless of outcome, and shall have complete
control over such contest as it relates to the Excise Tax, including whether
such contest shall be by way of non-payment of the Excise Tax, payment of the
Excise Tax under protest, or payment of the Excise Tax accompanied by a claim
for a refund.  Employer shall pay to Executive (i) an amount equal to the Excise
Tax required to be paid to the Internal Revenue Service by Executive as a result
of the outcome of any contest, any penalties or interest thereon, and (ii) a
Gross-up Payment computed in the same manner and subject to the same adjustments
as other Gross-up Payments previously described.  Payment by Employer of an
amount equal to the Excise Tax and Gross-up Payment shall be made to Executive
in advance of the due date for payment of Excise Taxes.

 
-6-

--------------------------------------------------------------------------------


 
(c)           In the event that the amount of any additional payments made
pursuant to this Section 13 exceeds the amount determined to have been due, the
excess additional amounts made shall constitute a loan by Employer to Executive
payable within 30 days after receipt by Executive of the refund from the
Internal Revenue Service together with any interest received.


14.           No Duty to Mitigate.  Executive is not required to mitigate the
amount of salary or benefits payable pursuant to this Agreement upon termination
of his employment by seeking other employment or otherwise, nor shall any amount
to be paid by Employer pursuant to this Agreement upon termination of
Executive’s employment be reduced by any compensation earned by Executive as a
result of employment by another employer that is not in violation of Executive’s
obligations under Section 12.


15.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.  This Agreement shall be interpreted and applied in a manner consistent
with the applicable standards for nonqualified deferred compensation plans
established by Section 409A of the Code and its interpretive regulations and
other regulatory guidance.  To the extent that any terms of this Agreement would
subject Executive to gross income inclusion, interest, or additional tax
pursuant to Section 409A of the Code, those terms are to that extent superseded
by, and shall be adjusted to the minimum extent necessary to satisfy, the
applicable requirements of Section 409A of the Code.


16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


17.           Resolution of Disputes.  Employer agrees to pay promptly as
incurred all legal fees and expenses which Executive may reasonably incur as a
result of any contest, regardless of outcome, by Employer, Executive or others
of the validity of, enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance (including as a result of any contest
by Executive concerning the amount of any payment pursuant to this Agreement).
 
 
-7-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.




/s/Richard Q. Stifel
Richard Q. Stifel






lst SOURCE CORPORATION
an Indiana corporation




By:  /s/Christopher J. Murphy, III
Christopher J. Murphy, III
Chairman of the Board, President and
Chief Executive Officer
 
 
 
-8-

--------------------------------------------------------------------------------


 
 